PER CURIAM.
Defendant being in gross violation of Rule 3.200, F.R.Cr.P., and there being no good cause displayed to support a court waiver of its requirements, it is our view that the trial court correctly administered the Rule within the allowable limits of his discretion in excluding defendant’s alibi witness. Chester v. State, 276 So.2d 76 (2d DCA Fla.1973). See Williams v. State, 264 So.2d 106 (4th DCA Fla.1972).
Affirmed.
WALDEN and MAGER, JJ„ and GRID-LEY, WILLIAM C., Associate Judge, concur.